Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.    This communication is an Examiner’s reasons for allowance in response to application filed on 11/6/18, assigned serial 16/099387 and title “Method and device for controlling the motion of one or more collaborative robots”.
2.    The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
As per claim 7, the prior art of record does not disclose a method for controlling one or more collaborative robots, each one of said one or more collaborative robots being mounted on a fixed or movable base and being equipped with: one or more terminal members; wherein method comprises the following iterative steps: determining position coordinates of a human operator;


supplying to motion controller productivity indices; activating motion controller to move, along predetermined directions, said one or more terminal members based on said productivity indices.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
	Claims 7-12 are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALENA TRAN/Primary Examiner, Art Unit 3664